Case: 3:20-cv-00168-WHR-MRM Doc #: 20 Filed: 10/23/20 Page: 1 of 1 PAGEID #: 432




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON

TROY McRAE,                                   :

                       Petitioner,                            Case No. 3:20-cv-168

       - vs -                                                 District Judge Walter H. Rice
                                                              Magistrate Judge Michael R. Merz

WARDEN, Warren Correctional Institution,

                       Respondent.                    :


                                     RECOMMITTAL ORDER


       This case is before the Court on Petitioner’s Objections (ECF No. 19) to the Magistrate

Judge’s Report and Recommendations (ECF No. 18).

       The District Judge has preliminarily considered the Objections and believes they will be

more appropriately resolved after further analysis by the Magistrate Judge. Accordingly, pursuant to

Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate Judge with instructions to

file a supplemental report analyzing the Objections and making recommendations based on that

analysis.




                                                                                    (tp - per Judge Rice authorization
         23 2020.
October ____,                                                                       after his review)
                                                                 Walter H. Rice
                                                           United States District Judge
